Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
El asunto ante nuestra consideración se limita estricta-mente a indagar si procedía o no una sentencia sumaria en el caso de autos. Con arreglo a los documentos que obran en el expediente, nos toca decidir sencillamente si el tribunal de instancia erró al resolver que no podía concluir, fuera de dudas, que no existía controversia real y sustan-cial alguna sobre los hechos materiales del caso.
Reiteradamente hemos señalado que la sentencia suma-ria debe dictarse solamente en casos claros, cuando el tribunal tenga ante sí la verdad sobre todos los hechos pertinentes. Roth v. Lugo, 87 D.P.R. 386, 397 (1963); Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986); Cuadrado Lugo v. Santiago Rodríguez, 126 D.P.R. 272 (1990). Para dictar una sentencia sumaria de desesti-mación de demanda debe surgir, incontrovertiblemente de la documentación en autos, que la parte demandante no puede prevalecer en ninguna circunstancia que resulte discernible en las alegaciones que no hayan sido refutadas por *892la evidencia presentada con la moción. Corp. Presiding Bishop CJC of LDS v. Purcell, supra, págs. 720-721; Cuadrado Lugo v. Santiago Rodríguez, supra.
Quien solicita la sentencia sumaria viene obligado a de-mostrar que no hay controversia genuina de hecho que deba ser juzgada, y que procede dictar sentencia como cuestión de derecho. Gaztambide v. Sucn. Ortiz, 70 D.P.R. 412 (1949); Cortés Piñeiro v. Sucn. A. Cortés, 83 D.P.R. 685, 691 (1961); Valcourt Questell v. Tribunal Superior, 89 D.P.R. 827, 832 (1964). Para obtener una sentencia sumaria a su favor, la parte tiene que presentar pruebas concre-tas que lo eximan de su responsabilidad en todos los aspec-tos pertinentes. Cuadrado Lugo v. Santiago Rodríguez, supra.
La parte contra quien se solicita la sentencia sumaria debe presentar contradeclaraciones juradas y contradocu-mentos que pongan en controversia los hechos presentados por el promovente de dicha sentencia. Sin embargo, el solo hecho de no haberse opuesto con evidencia que contro-vierta la presentada por el promovente no implica necesa-riamente que proceda la sentencia sumaria o que el promo-vente tenga derecho a que se dicte a su favor. Flores v. Municipio de Caguas, 114 D.P.R. 521 (1983); Corp. Presiding Bishop CJC of LDS v. Purcell, supra, pág. 721.
Una vez sometida una moción desestimatoria de senten-cia sumaria y su oposición, si el tribunal determina que algún hecho material ha sido controvertido por la parte opositora o que hay alegaciones afirmativas en la demanda que no han sido refutadas, debe denegar la solicitud. Corp. Presiding Bishop CJC of LDS v. Purcell, supra, pág. 722-723. Todos los hechos presentados en los documentos que acompañen la moción de sentencia sumaria deben verse de la forma más favorable para la parte que se opone a la moción, concediendo a esta parte el beneficio de toda infe-rencia que razonablemente se pueda derivar de ellos. Howard v. Russell Stover Candies, Inc., 649 F.2d 620, 623 *893(8vo Cir. 1981); Jorge v. Universidad Interamericana, 109 D.P.R. 505 (1980); J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1985, Vol. II, Cap. V, pág. 188. Si el tribunal de instancia tiene alguna duda sobre la existencia de algún hecho, material, no procede dictar sentencia sumaria. Valcourt Questell v. Tribunal Superior, supra, pág. 832; Roth v. Lugo, supra; Corp. Presiding Bishop CJC of LDS v. Purcell, supra, págs. 720-721. Este rigor es necesario para evi-tar despojar a un litigante de su día en corte. Roig Com. Bank v. Rosario Cirino, 126 D.P.R. 613 (1990).
Surge de las alegaciones del caso ante nuestra conside-ración, que existe una controversia real en cuanto a si el occiso era o no homosexual. Fue, precisamente, la publica-ción por el periódico de la imputación de homosexualidad del occiso lo que produjo las grandes angustias y sufri-mientos mentales que los demandantes alegan haber padecido. Más aún, de las alegaciones también surge que los demandantes aseveran que esa imputación fue total-mente infundada; que no surgía del expediente policial, como alega a su vez el periódico. Resulta, pues, que hay controversias sobre hechos materiales del caso.
Frente a tales controversias no es suficiente la alegación del demandado de que no tuvo la intención de desacreditar la memoria del occiso o causar daño a los demandantes. Presumiendo que para que los demandantes tengan éxito en su reclamación tienen que establecer que la acción del periódico fue intencional,(1) tal elemento de la causa de ac-*894ción puede probarse circunstancialmente. Es decir, en una acción civil como ésta, el elemento de intención puede infe-rirse de los otros hechos del caso. Ciertamente, si tales son los hechos, un tribunal podría inferir que la actuación de un periódico fue intencional si éste, con fines sensaciona-listas, publica como cierta una grave imputación que luego resulta ser falsa, en casos que tratan de personas que no son figuras públicas.
La Regla 10(H) de Evidencia de 1979 (32 L.RR.A. Ap. IV) permite, probar cualquier hecho en controversia me-diante evidencia indirecta o circunstancial;(2) y aun en el procesamiento criminal, mucho más riguroso que el del caso ante nos en lo que a prueba se refiere, el elemento de intención puede ser establecido por inferencias.(3) Y este Tribunal en innumerables ocasiones ha reiterado que el elemento de la intención puede ser inferido. Pueblo v. De León, 102 D.P.R. 446 (1974); Pueblo v. Torres Montañez, 106 D.P.R. 125 (1977); Galarza Soto v. E.L.A., 109 D.P.R. 179 (1979); Pueblo v. Castañón Pérez, 114 D.P.R. 532 (1983); Pueblo v. De Jesús Colón, 119 D.P.R. 482 (1987); *895Pueblo v. Narváez Narváez, 112 D.P.R. 80 (1988). Además de ello se ha señalado, como principio básico, que el orde-namiento jurídico supone que toda persona intenta las con-secuencias naturales de sus actos. Pueblo v. De León, supra, pág. 449.
Dicho de otra forma, en una sociedad como la nuestra, donde es generalmente conocido que la imputación sensa-cionalista y falsa de que un hijo es o fue homosexual, indu-dablemente, puede causar consternación grave a los padres de esa persona, la publicación deliberada y consciente de tal imputación con menosprecio a la veracidad de lo imputado, puede dar fundamento a una inferencia de jure de intencionalidad, por lo menos en casos donde no hay figuras públicas. Ello es particularmente cierto si se toma en cuenta no sólo nuestra realidad cultural sobre el grave estigma que representa la homosexualidad sino, además, el valor preeminente que en nuestra Constitución tienen el derecho a la intimidad y la protección contra ataques abu-sivos a la honra y a la reputación.
Cuando la prensa trata con personas privadas respecto a las cuales no les cobijan las inmunidades especiales que surgen de la libertad de expresión, debe actuar con arreglo a criterios ordinarios de responsabilidad, particularmente en casos como el de autos que tratan sensibilidades muy especiales y notoriamente arraigadas en nuestra realidad cultural. Ello es singularmente cierto si la expresión en cuestión no es parte esencial o importante de la noticia que se quiere divulgar y si su publicación responde principal-mente al cálculo de que así se satisfacen los intereses mor-bosos o voluptuosos del público que lee el periódico.
En el caso de autos se presentó el siguiente título con mucho relieve:
“Matan homosexual en motel”
La imputación de homosexualidad es sin dudas el ele-mento polarizador de la atención del lector. Esta realidad, *896de por sí, hubiese sido suficiente para crear en el juzgador alguna duda sobre si hubo o no intención, de resultar falso el hecho controvertido de la homosexualidad. El juez pudo haber concluido que la imputación de homosexualidad, como se hizo aquí, fue hecha intencionalmente, y por lo tanto, si hay disputa sobre la homosexualidad, también la hay ipso jure sobre el elemento de intención. De cualquier forma, este Tribunal ya ha señalado antes que el meca-nismo procesal de sentencia sumaria no debe utilizarse, en casos como el de autos, cuando la existencia de un estado mental como la intención es parte de la controversia. Si hay elementos subjetivos implicados cuya prueba siempre es difícil, y cuando para llegar a la verdad se depende en gran parte de lo que se extraiga del curso de un juicio vivo, no procede la sentencia sumaria. García López v. Méndez García, 88 D.P.R. 363 (1963); Cuadrado Lugo v. Santiago Rodríguez, supra.
Ausentes los beneficios de la sociedad que se protegen mediante la libertad de expresión, la prensa como empresa no tiene privilegios que le den una posición especial en los trámites judiciales.(4) Por el mero hecho de ser un periódico no tiene derecho a un dictamen favorable sobre sentencia sumaria, si hay hechos materiales en controversia como los hay en este caso, y si están involucradas partes privadas, como es aquí. El tribunal a quo correctamente determinó que no procedía la sentencia sumaria.

 A los fines del análisis, estamos presumiendo que el elemento de intención en la See. 2 de la Ley de Libelo y Calumnia de 19 de febrero de 1902 (32 L.P.R.A. see. 3142) es válido. No obstante, debe anticiparse la posibilidad de que tal elemento no sea aceptable ya, a la luz de las disposiciones de las Secs. 1 y 8 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. Según hemos reiterado en varias ocasiones, la fuente principal de la protección contra expresiones difamatorias o libelosas es, en primer término, la Constitución. La vigencia de la Ley de Libelo y Calumnia está condicionada a que su aplicación no sea incompatible con las dispo-siciones constitucionales. Cortés Portalatín v. Hau Colón, 103 D.P.R 734, 738 (1975); García Cruz v. El Mundo, Inc., 108 D.P.R. 174 (1978); Clavell v. El Vocero de P. R., *894115 D.P.R. 685 (1984); Villanueva v. Hernández Class, 128 D.P.R. 618 (1991).
Véase, además, la opinión disidente del Juez Asociado Señor Alonso Alonso en este mismo caso.


 “Regla 10. Evaluación y suficiencia de la prueba. El tribunal o juzgador de hechos deberá evaluar la evidencia presentada, a los fines de determinar cuales hechos han quedado establecidos o demostrado[s] con sujeción a los siguientes principios:
. . . . . . . .
“(H) Cualquier hecho en controversia es susceptible de ser demostrado me-diante evidencia directa o mediante evidencia indirecta o circunstancial. Se entiende por evidencia directa aquella que prueba el hecho en controversia sin que medie inferencia o presunción alguna, y que de ser cierta demuestra el hecho de modo concluyente. Se entiende por evidencia indirecta o circunstancial aquella que tiende a demostrar el hecho en controversia probando otro distinto, del cual —en unión a otros hechos ya establecidos— puede razonablemente inferirse el hecho en controversia.”


 El Código Penal vigente, en su Art. 14, dispone:
“Nadie podrá ser sancionado por una acción u omisión que la ley provee como delito si la misma no se realiza con intención o negligencia criminal.
“La intención o la negligencia se manifiestan por las circunstancias relaciona-das con el delito, la capacidad mental y las manifestaciones y conducta de la persona. —Código Penal, 1974, art. 14.” 33 L.P.R.A. see. 3061.


 First National Bank of Boston v. Bellotti, 435 U.S. 765 (1978).